—Order, Supreme Court, New York County (Walter Tolub, J.), entered November 9, 1999, which granted plaintiffs motion (1) to confirm a Special Referee’s report recommending that plaintiff be awarded $7,648 for health insurance premiums owing to her by defendants’ decedent under the parties’ separation agreement, and (2) for attorneys’ fees in the amount of $27,450.85 to the extent of awarding $10,000, unanimously modified, on the law and the facts, to increase the award of attorneys’ fees to $27,450.85, and otherwise affirmed, without costs.
Ample basis exists for the findings that the parties’ separation agreement intended that upon plaintiffs qualifying for medicare coverage, decedent was to pay for any supplemental health coverage needed to match the coverage plaintiff had at the time of the agreement, and that the supplemental coverage that plaintiff purchased, in combination with her medicare coverage, was equivalent to the coverage she had at the time of the agreement. Having refused to pay for the supplemental coverage, decedent was in breach of the separation agreement, which further provided that plaintiff was to be reimbursed for any reasonable expenses incurred in its enforcement. Accordingly, we sustain the award of attorneys’ fees to plaintiff, but modify to increase the award to the full amount sought based on our finding that the rates charged and hours worked by plaintiff’s attorneys were reasonable (see, Cion v Cion, 253 AD2d 595). Concur — Nardelli, J. P., Williams, Ellerin, Friedman and Marlow, JJ.